Opinión disidente emitida por el
Juez Asociado Señor Es-trella Martínez.
Por estar convencido de que las circunstancias de este caso requerían que nos pronunciáramos en torno a la fa-*586cuitad de las asociaciones de residentes para limitar, res-tringir, variar o condicionar la forma de acceso de un resi-dente a su hogar, debido a la existencia de deuda por cuotas de mantenimiento, respetuosamente disiento del dictamen emitido por una Mayoría de este Tribunal. Ade-más, este caso brindaba la oportunidad de propiciar el ac-ceso oportuno para impugnar este tipo de reglamentación, a través del mecanismo de la sentencia declaratoria. Aun-que atendimos el recurso como una apelación ante la falta de certeza y las incongruencias de dictámenes previos de paneles del Tribunal de Apelaciones en tomo a la validez de la reglamentación, y hasta celebramos una vista oral, este Tribunal ha optado por un curso de acción contrario. Ello, ante una presunta transacción extrajudicial habida entre las partes —de la que no desfiló prueba en la vista oral celebrada ante este Tribunal— la cual aun cuando exista no derrota la realidad procesal y adversativa que ha caracterizado este caso desde su génesis.
Por ello, sostengo que la controversia principal de autos sigue viva y presente; no se trata, como señala una Mayoría de este Tribunal, de adentrarse en un mundo de especulación. Así pues, debimos suplir el vacío existente en nuestro ordenamiento jurídico al determinar si las asocia-ciones de residentes tienen la mencionada potestad y, por ende, adjudicar los derechos de las partes. Más aún, cuando nos encontramos ante una controversia revestida de matices constitucionales sobre el disfrute de la propie-dad y de una reglamentación adoptada por un poder dele-gado por el Estado.
Es decir, persiste la controversia de determinar si la norma impugnada de su faz, emitida por una asociación de residentes, constituye un ejercicio legítimo. Por lo tanto, la deuda o pago de cuotas es inconsecuente para fines de la controversia sustantiva ante nos y para pautar con certeza el derecho aplicable.
*587A la luz de lo anterior, veamos concretamente los ante-cedentes fácticos y procesales que suscitaron la controver-sia ante este Tribunal.
I
El 4 de abril de 2011, el Ledo. Adrián O. Díaz Díaz (li-cenciado Díaz Díaz o apelante) presentó ante el Tribunal de Primera Instancia una demanda sobre sentencia decla-ratoria y una petición de entredicho preliminar y perma-nente, contra la Asociación de Residentes de la Urb. Quin-tas de San Luis (Asociación). En síntesis, impugnó la reglamentación adoptada por la Asociación para regular el proceso de instalación y operación de un nuevo mecanismo para controlar el acceso de los residentes a la urbanización. El nuevo sistema aprobado consiste en la instalación de un sello o cinta magnética que permite a los residentes abrir el portón que da acceso al área controlada. En esencia, el licenciado Díaz Díaz cuestionó la facultad de la Asociación para disponer que a los titulares que adeudasen dos o más mensualidades de cuotas de mantenimiento se les desacti-vara el uso del sello, restringiendo su acceso a la urbani-zación al sistema de tele entry ubicado en el área de acceso para los visitantes.
De igual forma, el licenciado Díaz Díaz alegó que el es-quema reglamentario adoptado infringe el derecho de los residentes a tener acceso libre y en igualdad de condiciones a su residencia y, por ende, a su comodidad. Esto, supues-tamente en contravención con lo dispuesto en la Ley Núm. 21 de 20 de mayo de 1987 (Ley Núm. 21), conocida como Ley de Control de Acceso de Puerto Rico, 23 LPRA see. 64 et seq., y el Reglamento Núm. 20 de la Junta de Planifica-ción (Reglamento Núm. 20), Reglamento Núm. 3843 de 20 de enero de 1989, conocido como Reglamento de Control de Tránsito y Uso Público de Calles Locales. Asimismo, adujo *588que cualquier acto dirigido a, o que pueda interferir con, la igualdad de acceso de los residentes a la urbanización es ilegal y debe cesar inmediatamente, o declararse ilegal de manera profiláctica, para evitar daños a los residentes, así como para garantizar sus derechos constitucionales.
A tales efectos, el licenciado Díaz Díaz solicitó que se emitiera una sentencia declaratoria en la cual se determi-nara que: (1) la Asociación está impedida de establecer con-diciones que limiten o restrinjan la libertad e igualdad de acceso de los residentes a la urbanización, ya sea por deu-das o cualquier otra razón, y (2) el reglamento adoptado o parte de sus cláusulas son ilegales.
Luego de que las partes presentaran sendos memoran-dos de derecho respecto a las controversias planteadas, el 29 de abril de 2011, el licenciado Díaz Díaz instó una de-manda enmendada. En ésta, impugnó la legalidad de cier-tas partidas cobradas como parte de las cuotas de mante-nimiento denominadas como gastos administrativos 0administrative expenses), por entender que también eran contrarias a la Ley Núm. 21. Así pues, solicitó que se de-terminara la ilegalidad de las referidas partidas y se orde-nara a la Asociación detener el cobro de éstas, así como su devolución a todos los residentes que la hubiesen pagado. Por su parte, el 2 de mayo de 2011, la Asociación compare-ció mediante un Memorando de Derecho. En esencia, ar-güyó que la reclamación presentada por el licenciado Díaz Díaz tenía el propósito de atacar colateralmente una sen-tencia de cobro recaída en otro pleito, la cual es final y firme.
Posteriormente, el 18 de mayo de 2011, el licenciado Díaz Díaz presentó una moción ante el foro primario mediante la cual solicitó nuevamente un entredicho preliminar y permanente. Expresó que recibió una comunicación de la Asociación convocando a los residentes a una Asamblea por celebrarse el 22 de mayo de 2011, y en la cual se advirtió que “[a]quel miembro de la Asociación que adeude más de un *589mes de la cuota de mantenimiento se verá privado de ejercer su derecho al voto”. Apéndice, págs. 47-48. Examinada la moción, el 20 de mayo de 2011, el foro primario emitió una Resolución mediante la cual ordenó a la Junta de Directores de la Asociación permitir a los residentes que estuviesen atrasados en el pago de las cuotas ejercer su derecho al voto.
Tras varios incidentes procesales, el 27 de febrero de 2013, el licenciado Díaz Díaz instó una Moción Reiterando Petición de Entredicho Provisional, Preliminar y Permanente. Mediante ésta, señaló que para esa fecha la Asociación se encontraba operando el sistema de sellos para controlar el acceso de los residentes, por lo que él estaba obligado a utilizarlo en sus vehículos. Además, alegó que durante la semana del 18 al 22 de febrero de 2013, recibió una notificación de parte de la Asociación advirtiendo que a partir del 1 de marzo de 2013, “el sistema de AVI [sellos] de control de acceso estaría desactivando a todos aquellos aso-ciados que no estén al día en el pago de cuota [...] o con planes de pago al día”. Apéndice, págs. 74-75.
Resulta pertinente puntualizar que en la aludida mo-ción el apelante adujo que la actuación propuesta por la Asociación estaba subjudice y, por ello, solicitó que se aten-dieran los argumentos planteados en su demanda original. Asimismo, expuso que recibió copia de “una moción ale-gando que se podía ejecutar una Sentencia en Cobro de Dinero, la cual había sido previamente declarada Nula por el Tribunal Apelativo en Sentencia en Reconsideración en el caso KLCE2010-1255, con fecha de 16 de noviembre de 2012”. Apéndice, pág. 75. Del mismo modo, en el escolio dos, expresó que hasta la fecha de la moción él mantenía “sus pagos al día, y como cuestión de hecho y según [su] mejor entendimiento [...] no mantiene deudas con la asociación”. Id., pág. 75 esc. 2.
A través de una moción presentada el 1 de marzo de 2013, la Asociación se opuso a la solicitud del licenciado Díaz Díaz. Argüyó que este “no t[enía] legitimación para *590presentar la solicitud que h[izo][a]l [t]ribunal debido a que la residencia del demandante no estfaba] incluida entre aquellas cuyo sello ser[ía] desactivado. Precisamente por-que existe una controversia con respecto a la notificación en el caso de cobro de dinero [...] y así mismo tomando en consideración que el Ledo. Díaz Díaz ha continuado pa-gando su cuota de mantenimiento”. Apéndice, pág. 84.
Así las cosas, el 21 de octubre de 2014, el Tribunal de Primera Instancia emitió una Sentencia Declaratoria Enmendada. En lo pertinente, determinó que la Asociación no estaba impedida de establecer condiciones en cuanto al acceso a la Urb. Quintas de San Luis a aquellos titulares que adeuden cuotas de mantenimiento, tales como la des-activación de los dispositivos de acceso directo. Razonó que esa medida no era contraria a la Ley Núm. 21 ni al Regla-mento Núm. 20. Con relación al mecanismo de sentencia declaratoria, señaló que “la controversia en el presente caso y así surge del expediente en este caso, es una susceptible de recurrencia, por lo que este tribunal entiende es necesario adjudicar los derechos de las partes, mediante una Sentencia Declaratoria”. Apéndice, pág. 154.
Inconforme, el licenciado Díaz Díaz acudió ante al Tribunal de Apelaciones. Evaluada la controversia, el 30 de junio de 2015, el foro apelativo intermedio dictó una sen-tencia en la cual confirmó el dictamen recurrido. En lo per-tinente, concluyó que de las disposiciones de la Ley Núm. 21 y el Reglamento Núm. 20 “no surge prohibición alguna que le impida a la Asociación tomar medidas para asegurar el pago de las cuotas de mantenimiento, debido a que dichas medidas responden al fin ulterior de salvaguardar la seguridad y tranquilidad de la comunidad de Quintas de San Luis”. Apéndice, pág. 172.
No obstante, cabe destacar que el Tribunal de Apelacio-nes se equivocó al expresar que el licenciado Díaz Díaz indicó que “la Asociación le prohibió el acceso a su hogar en *591igualdad de condiciones, debido a que una vez la Asocia-ción le desactivó la cinta magnética, tuvo que identificarse con el guardia de seguridad y que esta medida es irrazona-ble e ilegal”. Apéndice, pág. 171. Según surge del expe-diente, en ningún momento al apelante se le desactivó el sello que le permite acceder directamente al área residencial. Así lo informó el licenciado Díaz Díaz al Tribunal de Apelaciones en una Moción de Reconsideración. En específico, manifestó que “[t]al acción no ha ocurrido aún”, por lo que deseaba “aclarar el expediente del [t]ribunal en este particular”. íd., pág. 175. Vista la solicitud de recon-sideración instada, el foro apelativo intermedio la denegó.
En desacuerdo, el licenciado Díaz Díaz acude ante este Tribunal mediante un recurso de apelación. En virtud de la Resolución del 29 de enero de 2016, este Tribunal expidió el recurso presentado. Acogimos el planteamiento de que existen dictámenes conflictivos del Tribunal de Apelaciones acerca de la facultad que tienen las asociaciones de resi-dentes para adoptar medidas adicionales a las incluidas en la Ley Núm. 21, con el fin de disuadir a los residentes a pagar oportunamente las cuotas de mantenimiento. En su recurso de apelación, el licenciado Díaz Díaz solicita, en síntesis, que revoquemos el dictamen emitido por el foro apelativo intermedio, toda vez que sostiene que al amparo de la Ley Núm. 21 y el Reglamento Núm. 20, las asociacio-nes de residentes no pueden limitar, restringir, variar o condicionar la forma de acceso de un residente a su hogar por la mera alegación o existencia de deudas en cuotas de mantenimiento.
Así las cosas, y tras varios trámites procesales, el 28 de junio de 2016, este Tribunal celebró una vista oral a la cual comparecieron las partes y expusieron sus argumentos. Durante la vista relució que el licenciado Díaz Díaz y la Asociación llegaron a un acuerdo extrajudicial con relación al pago de unas partidas de cuotas de mantenimiento que éste adeudaba.
*592Aferrándose a esa transacción extrajudicial, de la cual no desfiló prueba durante la vista, una Mayoría de este Tribunal concluye que la controversia principal que presenta este caso ha dejado de ser real, actual y entre partes con intere-ses adversos, por lo que ha pasado a ser abstracta y especulativa. Ello conduce a una Mayoría de este Tribunal a determinar que la controversia no es justiciable, según el entendido de que se ha tomado académica. En consecuen-cia, no solo se ordena la desestimación de la reclamación incoada por el licenciado Díaz Díaz en este recurso, sino que se dejan sin efecto los dictámenes emitidos por los foros recurridos. No me queda más que disentir de tal proceder. Elaboro los fundamentos que me mueven a ello.
HH HH
En primer lugar, es preciso aclarar que en el presente caso surgieron una serie de controversias, pero el foro pri-mario no las adjudicó todas. Entre éstas, la única resuelta mediante la Sentencia Declaratoria Enmendada fue el cuestionamiento de las medidas tomadas por la Asociación para desactivar el sello de los residentes morosos, obligán-dolos a utilizar el sistema de tele entry. De acuerdo con los argumentos esgrimidos por el licenciado Díaz Díaz ante todos los foros que han atendido el asunto, estas medidas son contrarias a lo establecido en la Ley Núm. 21 y en el Reglamento Núm. 20. Nótese que desde la génesis de este pleito lo que ha hecho el apelante es cuestionar de su faz las disposiciones reglamentarias de la Asociación porque entiende que esta carece de facultad para adoptar ese tipo de medidas, pues, según ha argumentado, las mismas son contrarias a nuestras leyes.
En segundo lugar, es imperativo resaltar que la reclama-ción instada por el licenciado Díaz Díaz no surgió como con-secuencia de alguna medida tomada específicamente contra él. Adviértase que tampoco surge del dictamen emitido por *593el foro primario que la impugnación de la reglamentación estuviese relacionada con alguna deuda del apelante con la Asociación. Según esta realidad expedimos y hasta acogi-mos la propuesta de celebrar una vista oral. Por ello, a dife-rencia de lo que dictamina una Mayoría de este Tribunal, considero que la controversia principal ante nuestra consi-deración no se ha tomado académica, ya que el alegado acuerdo extrajudicial alcanzado entre el licenciado Díaz Díaz y la Asociación, sobre un extremo ajeno a la controver-sia medular ante nos, no derrota el trámite procesal y adver-sativo que ha caracterizado a este caso desde su origen.
A. Cuando el Tribunal de Primera Instancia emitió su dictamen, la Asociación ya se encontraba operando el sis-tema de sellos con la reglamentación objetada por el licen-ciado Díaz Díaz. Además, a ese momento, al apelante no se le estaba privando el acceso en igualdad de condiciones a la urbanización. En efecto, el foro primario conocía de este hecho, puesto que ambas partes admitieron en sus respec-tivas comparecencias que el licenciado Díaz Díaz estaba al día con el pago de sus cuotas de mantenimiento al mo-mento de dictar sentencia y que la Asociación no le había desactivado el sello que le permitía acceder a la urbanización. Esto, atado al hecho de que la impugnación del cobro de la partida de gastos administrativos no fue la razón para solicitar que se declarase ilegal la disposición reglamentaria que permite desactivar los sellos a los titu-lares morosos, hace que la doctrina de academicidad sea inaplicable en el presente caso.
Los alegados cambios acaecidos son inconsecuentes para propósitos de resolver la controversia principal sobre la fa-cultad de la Asociación para adoptar la reglamentación impugnada. A todas luces, la relación existente entre los eventos pasados que dieron inicio al pleito y la adversidad presente es la misma. Ello es así debido a que hoy día, al igual que al momento en que se emitió la Sentencia Decla-ratoria Enmendada, el licenciado Díaz Díaz no adeuda cuotas de mantenimiento y no se le está restringiendo el *594acceso al área residencial en igualdad de condiciones. Por lo tanto, este Tribunal no debió desviarse de su curso de acción al toparse con un acuerdo al cual le adscribe un alcance erróneo, por lo que procedía brindar certeza y resolver la controversia principal traída ante nos: la facultad de las asociaciones de residentes para limitar, restringir, variar o condicionar la forma de acceso de un residente que adeude cuotas de mantenimiento.
B. Sabido es que la Ley Núm. 21 "delega poder tanto a los municipios como a las asociaciones de residentes para poner en vigor la legislación”. Asoc. Ctrl. Acc. C. Maracaibo v. Cardona, 144 DPR 1, 26 (1997). Empero, este Tribunal resolvió que la referida ley “no establece criterios específicos que guíen a las asociaciones respecto a la amplitud del po-der delegado”. íd. Ante esa realidad, y tratándose de una delegación a un ente privado, ¿por qué este Tribunal opta por postergar la resolución de la controversia trabada? Si nuestro deber es definir los contornos del ejercicio de los poderes y facultades exclusivas de cada rama del Gobierno, ¿cuánto más no deberíamos intervenir para definir los pará-metros del ejercicio del poder delegado a un ente privado, cuando hemos reconocido que los criterios específicos que delimitan tal poder no están claramente establecidos en la ley?
Considero que el cuadro fáctico de este caso nos brindaba la oportunidad de cumplir nuestra obligación de pautar el derecho aplicable en estas circunstancias. Es más, la nece-sidad de emitir una expresión al respecto se toma impera-tiva si consideramos que expedimos el recurso precisamente por el estado de derecho incierto que producen dos senten-cias conflictivas emitidas por el Tribunal de Apelaciones.
Conforme señalé, surge de los autos que el Tribunal de Primera Instancia resolvió que el mecanismo de sentencia declaratoria en el presente caso era adecuado para aquila-tar el planteamiento del licenciado Díaz Díaz. Específica-mente, el foro primario concluyó que la controversia en el *595presente caso es una susceptible de recurrencia, por lo cual entendió que era necesario adjudicar los derechos de las partes mediante sentencia declaratoria. Ante las circuns-tancias particulares de este caso, opino que el Tribunal de Primera Instancia actuó correctamente al utilizar el alu-dido mecanismo. Esa actuación fue confirmada por el foro apelativo intermedio.
Como es sabido, nuestro ordenamiento procesal concede a los tribunales “autoridad para declarar derechos, estados y otras relaciones jurídicas aunque se inste o pueda ins-tarse otro remedio”. Regla 59.1 de Procedimiento Civil de 2009 (32 LPRAAp. V). Al ser miembro de la Asociación, el licenciado Díaz Díaz quedó vinculado y afectado por los Reglamentos aprobados e implementados por ésta. Por su parte, la Asociación, como corporación sin fines de lucro organizada al amparo de nuestras leyes, está impedida de adoptar reglamentos contrarios a la ley, al orden público o a lo establecido en su certificado de incorporación. Véase, por ejemplo, Art. 1.08(b) de la Ley Núm. 164-2009, cono-cida como Ley General de Corporaciones de Puerto Rico, 14 LPRA sec. 3508(b). Precisamente, esto fue lo que planteó el licenciado Díaz Díaz en su reclamación.
Por lo tanto, tal y como razonaron los foros recurridos, entiendo que contamos con herramientas adecuadas —como lo es el mecanismo de la sentencia declaratoria— para disponer de la controversia de autos. Máxime, cuando nuestro ordenamiento procesal civil dispone que los contra-tos pueden ser “interpretado[s] antes o después de haber sido infringido[s]”. (Énfasis suplido). Regla 59.2 de Proce-dimiento Civil de 2009 (32 LPRAAp. V).
Ante ese cuadro, resolver que este caso no puede aten-derse debido a que el apelante no está en riesgo de ser afectado por las disposiciones reglamentarias que impugnó sería contrario a las reglas procesales que expresamente lo permiten. Además, resolver así tendría el peligroso efecto de fomentar el incumplimiento de aquellas obligaciones cuya legalidad no está clara, antes de acudir al foro judicial. Sin duda, ello da al traste con el propósito de las *596Reglas de Procedimiento Civil de 2009, en tanto se condi-ciona el acceso a los tribunales al incumplimiento de una obligación, y no se promueve “una solución justa, rápida y económica de todo procedimiento”. Regla 1 de Procedi-miento Civil de 2009 (32 LPRAAp. V).
Hoy resulta necesario cuestionar, ¿por qué utilizar nuestra tinta para restringir los mecanismos especiales que el legislador expresamente previo? En el caso ante nos, se ignora la herramienta disponible de la sentencia decla-ratoria para atender una controversia que motivó hasta una vista oral. Adjudicar esta controversia no usurparía los poderes de las otras ramas de Gobierno, por lo que au-tolimitarnos no abona en este caso a fomentar soluciones justas, rápidas y económicas. Peor aún, la doctrina de jus-ticiabilidad llevada a su grado más rígido conduce al ab-surdo de permitir a un tercero visitante impugnar de su faz una reglamentación de control de acceso, pero a un propietario no. ¿Acaso una controversia sobre igualdad de acceso y libertad relacionada con el poder de reglamenta-ción tiene que estar inexorablemente atada a asuntos eco-nómicos? A mi juicio, no.
En fin, considero que el licenciado Díaz Díaz está legiti-mado para impugnar el Reglamento que permite a la Aso-ciación desactivar el mecanismo que le da acceso directo a los residentes a sus respectivos hogares. El hecho de que esta disposición reglamentaria no haya sido aplicada al apelante no es óbice para que este Tribunal se exprese en torno a la potestad de la Asociación de adoptar dichas medidas. Máxime, ante los dictámenes contradictorios que ha emitido el Tribunal de Apelaciones en torno a este asunto. Y más aún, ante una controversia matizada por el derecho constitucional al disfrute de la propiedad.
Como una Mayoría de este Tribunal opta por dilatar innecesariamente la solución de la controversia de epígrafe y mantener una incertidumbre jurídica en nuestro ordena-miento, disiento.
*597I—i
Considerando lo anterior, procedo a disponer de la con-troversia sustantiva que presenta este caso desde el ám-bito de la disidencia. Esto es, paso a responder la siguiente interrogante: ¿pueden las asociaciones de residentes —con-forme a la Ley Núm. 21, el Reglamento Núm. 20 o bajo cualquier otra disposición legal de nuestro ordenamiento— limitar, restringir, variar o condicionar la forma de acceso, incluyendo la desactivación de los dispositivos electrónicos de entrada automática (beepers o sellos), de los residentes que adeuden pagos de cuotas de mantenimiento? Veamos.
Como es conocido, la Asamblea Legislativa aprobó la Ley Núm. 21 como una medida para, entre otros asuntos, lidiar con el problema de la criminalidad en Puerto Rico. Véase Exposición de Motivos de la Ley Núm. 21 de 20 de mayo de 1987 (1987 Leyes de Puerto Rico 67). De esta forma, la ley permite que los vecinos de una comunidad se organicen como una asociación de residentes y soliciten al municipio un permiso para establecer mecanismos que permitan controlar la entrada de vehículos a las calles den-tro del área residencial. Al amparo de esta ley, la asocia-ción de residentes debe organizarse como una corporación sin fines de lucro y una vez aprobado el permiso que emite el municipio, queda facultada para administrar y mante-ner el control de acceso. Para llevar a cabo sus funciones, se faculta a la asociación de residentes para imponer y co-brar “una cuota para cubrir los costos y gastos de instala-ción, operación y mantenimiento del sistema de control de acceso, incluyendo los salarios o jornales del personal contratado”. 23 LPRA sec. 64d-3(a). La obligación de pagar estas cuotas recae, entre otros, sobre todo titular de una finca ubicada en una urbanización que ha sido autorizada por el municipio correspondiente para controlar el acceso. 23 LPRA sec. 64d-3(a)(3).
*598Con el fin de asegurar el funcionamiento continuo del sistema de control de acceso, el legislador incluyó una serie de protecciones que facilitan el cobro de estas cuotas. A tales efectos, la ley permite que la asociación de residentes acuda a los foros judiciales a reclamar el pago de las cuotas al propietario moroso a quien, además, podrá requerirle las costas y honorarios en los que incurra durante el pleito. 23 LPRA sec. 64d-3(b). Cuando el residente adeuda tres o más mensualidades consecutivas, se impone una penalidad adi-cional de uno por ciento mensual del total de la deuda. íd. Además, entre las medidas que autoriza el estatuto, se en-cuentra la confiscación de pagos por arrendamiento. Es de-cir, cuando la asociación de residentes lleva una reclama-ción de cobro de cuotas de mantenimiento contra un titular que arrienda su propiedad, la ley permite que el tribunal ordene al arrendatario consignar judicialmente los cáno-nes de arrendamiento hasta que se cubra totalmente la deuda. Id.
Como se puede apreciar, el legislador dispuso una serie de facultades y remedios para que la asociación de residen-tes tuviese financiamiento disponible para operar y admi-nistrar el sistema de control de acceso. Esto lleva a cuestio-nar si los remedios y facultades que dispone la Ley Núm. 21 para facilitar el cobro de las cuotas de mantenimiento son los únicos disponibles para la asociación de residentes o si, por el contrario, esta tiene autoridad para adoptar otras me-didas disuasivas o preventivas contra los titulares morosos. Como vimos, el licenciado Díaz Díaz arguye que la Ley Núm. 21 impide a la Asociación tomar medidas que alteren la manera como se le permite acceder al área controlada a los titulares morosos. Elaboremos en torno a ello.
A. En 1988 se enmendó la Ley Núm. 21 y, en lo perti-nente, se ratificó la importancia del sistema de acceso con-trolado como una herramienta de participación de la comu-nidad en la lucha contra el crimen. A tales efectos, en la Exposición de Motivos se expresó que
*599[...] para hacer efectiva esa participación es necesario que se propicie un método de financiamiento para que sea factible es-tablecer el control de acceso y mantenerlo funcionando. Con este fin se establece un sistema de cuotas por el cual los propios residentes financiarán el control de acceso. Ese sistema se esta-blecerá inicialmente sobre bases voluntarias pero para que sea eficaz se autoriza a que se pueda constituir como un gravamen real sobre el inmueble en el que se inscriba el gravamen como carga en el registro de la propiedad. Este procedimiento garan-tizará la continuidad del sistema una vez establecido. (Énfasis suplido). Exposición de Motivos de la Ley Núm. 156 de 10 de agosto de 1988 (1988 Leyes de Puerto Rico 724).
Con posterioridad, en 1992, la Ley Núm. 21 se enmendó nuevamente y, en síntesis, se reafirmó que para hacer efec-tiva la "participación comunitaria es necesario que se propi-cie un método de financiamiento para que sea factible esta-blecer el control de acceso y mantenerlo en funcionamiento”. Véase Exposición de Motivos de la Ley Núm. 22 de 16 de julio de 1992 (1992 (Parte 1) Leyes de Puerto Rico 141). Precisamente, en esta ley enmendatoria el legislador intro-dujo la oración de la Sec. 15 que establece que "[t]odo pro-pietario o residente tendrá acceso al área sujeta al control de acceso en igualdad de condiciones”. 23 LPRA sec. 64g. Un análisis integral de las enmiendas revela dos cuestiones me-dulares para la interpretación de la Ley Núm. 21. En primer lugar, el legislador es consciente de que sin un financia-miento adecuado el sistema de control de acceso fracasaría y con ello se derrotaría el propósito de la Ley Núm. 21.
En segundo lugar, nótese que inicialmente el sistema se instala sobre bases voluntarias. Es decir, la Ley Núm. 21 requiere que al menos tres cuartas partes de los propieta-rios adopten la autorización que otorga el municipio para instalar el sistema de control de acceso. 23 LPRA see. 64a(c), De esta manera, podría darse el caso de que el 25% de los propietarios en determinada urbanización estén obligados a utilizar un sistema para controlar el acceso a las calles donde ubican sus residencias con el cual no estu-*600vieron de acuerdo. La Ley Núm. 21 protege a estos oposi-tores eximiéndolos de la obligación de tener que aportar económicamente al fínanciamiento del sistema, precisa-mente porque el mismo se establece sobre bases voluntarias. Para proteger el libre ejercicio de esta volun-tad, el legislador se aseguró de que la asociación de resi-dentes no pudiese poner trabas en la manera en que los opositores utilizan el sistema que les permite acceder a las calles donde ubican sus residencias, por el mero hecho de haber ejercido su derecho a oponerse.
En el caso Caquías v. Asoc. Res. Mansiones Río Piedras, 134 DPR 181 (1993), este Tribunal examinó la facultad de la asociación de residentes para establecer diferentes me-canismos de acceso a la urbanización para los propietarios opositores. Tras analizar las protecciones que brinda la Ley Núm. 21 a los titulares opositores en las Secs. 10(a) y 15, este Tribunal señaló que el efecto neto de estas salva-guardas es que los vecinos que se opongan al sistema de control de acceso tendrán los mismos derechos que los ve-cinos que hayan apoyado el sistema y que contribuyan eco-nómicamente a su mantenimiento. íd., pág. 212. Aunque lo anterior pudiese parecer injusto para aquellos residentes que apoyan la gestión, este Tribunal reconoció que era el balance que el legislador estimó adecuado para proteger los intereses en conflicto. íd.
Adviértase que los intereses en conflicto son los de unos propietarios que no autorizan un sistema que controle la manera como acceden a su comunidad, y a quienes nadie les advirtió que tal sistema podría instalarse en la misma, versus los intereses de quienes desean disfrutar de los be-neficios del control de acceso. En este balance de intereses no se encuentran los de aquellos propietarios que adquirie-ron una propiedad en una urbanización conociendo que allí opera un sistema de control de acceso, que fue autorizado por el municipio y avalado por la mayoría de los propietarios. Respecto a este tipo de titular, la Ley Núm. *60121 dispone que estará obligado a pagar las cuotas de mantenimiento. 23 LPRA sec. 64d-3(a)(3).
Por otra parte, en el caso Residentes Sagrado Corazón v. Arsuaga, 160 DPR 289 (2003), este Tribunal se enfrentó a la controversia en torno a si la autorización de un excón-yuge para que se instale el sistema de control de acceso en una urbanización, vincula al excónyuge que no reside en la propiedad y que no suscribió la autorización. En ese caso, la controversia trataba sobre una residencia que pertene-cía a ambos excónyuges como miembros de la comunidad de bienes posganancial. Luego de analizar la Sec. 15 de la Ley Núm. 21 y la Sec. 10.01 del Reglamento Núm. 20, este Tribunal expresó que estas “consagran el derecho de los residentes a oponerse al control de acceso”. íd., pág. 302. El derecho de estos titulares a oponerse implica que
[...] no están obligados a pagar las correspondientes cuotas para el establecimiento, operación, mantenimiento o remoción del sistema. Tampoco están obligados a pertenecer a la asocia-ción de residentes, aunque sí tienen voz y voto en las reunio-nes que ésta celebre. Además, tienen derecho de acceso al área controlada bajo las mismas condiciones que los residentes que hayan favorecido el control de acceso. (Citas omitidas). íd.
Un análisis de los pronunciamientos jurisprudenciales de este Tribunal revela que la interpretación de la Sec. 15 de la Ley Núm. 21 se ha limitado a salvaguardar esa base volun-taria sobre la cual se erige inicialmente el sistema de control de acceso y que prevaleció en el balance de intereses que realizó el legislador. Así pues, no se ha interpretado que la protección de acceso en igualdad de condiciones se extiende a aquellos titulares que sí consintieron al sistema de control de acceso. Hacerlo no equivaldría a una igualdad real, por-que ignoraría la necesidad de equiparar a todos los titulares que consintieron a una misma igualdad de obligaciones, cuyo incumplimiento conlleva consecuencias jurídicas.
B. A base de lo que antecede, entiendo que la protec-ción contenida en la Sec. 15 de la Ley Núm. 21 no puede *602invocarse para prohibirle a la Asociación limitar, restringir, variar o condicionar la forma de acceso de los residentes morosos que están obligados a pagar las cuotas. Ello, pues la garantía de acceso en igualdad de condiciones protege a quienes oportunamente se opusieron a la instalación de un sistema de control de acceso que no existía al momento en que adquirieron su propiedad. En este contexto, el propieta-rio que adviene titular de una propiedad en una urbaniza-ción conociendo que allí opera un sistema de control de ac-ceso, no puede ser un opositor a un sistema autorizado por el municipio y avalado por la mayoría calificada de los propietarios. Por lo tanto, es forzoso concluir que la protec-ción dispuesta en la Sec. 15 no le aplica.
Si bien es cierto que el texto de la citada Sec. 15 dispone que todo propietario tendrá acceso en igualdad de condicio-nes, considero que una aplicación literal de esta disposición a la controversia de autos llevaría a un resultado contrario a la verdadera intención del legislador e ignoraría la igualdad de obligaciones de los titulares que voluntariamente consin-tieron, base esencial para el sostenimiento del sistema de control de acceso. Permitir a un titular que incumpla con el pago de las cuotas que aseguran el funcionamiento continuo del sistema al cual consintió aportar, sería desvirtuar el pro-pósito de esta protección. Tras analizar la jurisprudencia aplicable y el historial legislativo de la Sec. 15, opino que ese no fue el balance que nuestro legislador estimó adecuado para proteger los intereses en conflicto.
Por otro lado, sabido es que, como mencioné, la asocia-ción de residentes tiene facultad para aprobar reglamentos o estatutos internos al ser una entidad a la cual la Asam-blea Legislativa delegó poder para poner en vigor la Ley Núm. 15. Asoc. Ctrl. Acc. C. Maracaibo v. Cardona, supra, pág. 26, No obstante, esa ley no establece claramente el límite del poder de reglamentación que tiene la asociación de residentes. íd. Ahora bien, cabe señalar que en lo que atañe a la manera en que esta regula el acceso de terceros al área controlada, este Tribunal señaló que
*603O] os reglamentos que se aprueben en virtud del poder dele-gado no pueden resultar onerosos ni irrazonables. Estos deben limitarse al mínimo necesario de restricciones a los derechos de terceros, sin olvidar que lo único que autoriza la ley es controlar el tráfico de vehículos de motor y el uso público de ciertas vías públicas residenciales. [...]
[[Image here]]
La delegación efectuada por la Legislatura a las asociacio-nes de residentes es limitada y debe interpretarse conforme al ordenamiento vigente y al propósito de la ley de proveerle a la ciudadanía un instrumento para prevenir el crimen en sus hogares y vecindarios, teniendo presente la naturaleza de los bienes involucrados y los derechos constitucionales de todas las partes afectadas. (Énfasis suplido). íd., pág. 28.
Como hemos visto, el legislador tuvo la preocupación de que las medidas que provee la Ley Núm. 21 fueran insufi-cientes para asegurar el cobro de las cuotas de mantenimiento. En efecto, el historial legislativo de las en-miendas a la Ley Núm. 21 demuestra que el legislador no estaba ajeno a la opción de facultar al cuerpo de propieta-rios o residentes para que tomasen medidas internas diri-gidas a disuadir a los propietarios morosos al pago de las cuotas de mantenimiento. No obstante nada dispuso en cuanto al particular.
En ese sentido, considero que la Ley Núm. 21 tiene una laguna parecida a la que intentó suplir este Tribunal en el caso Asoc. Ctrl. Acc. C. Maracaibo v. Cardona, supra, con la diferencia de que en el caso de autos se trata de regular el acceso de los propietarios que consintieron a la instala-ción del sistema y que han incumplido su obligación de aportar a su financiamiento. Ante ese vacío, opino que “co-rresponde a los tribunales examinar cuidadosamente, caso a caso, la implantación de la ley para evitar que se esta-blezcan controles de acceso que rebasen los poderes dele-gados o que se autoricen para otros propósitos que no sean los contenidos en la ley”. íd., pág. 34.
Así pues, resulta pertinente el precedente de Maldonado v. Consejo de Titulares, 111 DPR 427 (1981), puesto que allí surgió una controversia análoga a la del presente *604caso en el contexto del Régimen de Propiedad Horizontal. Sin pretender equiparar el elemento común necesario en un condominio con el sistema de seguridad que controla el acceso vehicular en una urbanización, lo cierto es que am-bas figuras sirven al disfrute y protección de la propiedad. En gran medida, el cumplimiento del propósito de los esta-tutos que regulan ambos sistemas depende, respectiva-mente, del buen funcionamiento de los elementos comunes y del sistema que permite controlar el acceso al área residencial. El legislador reconoció que para el funciona-miento continuo del sistema de control de acceso es nece-sario una fuente de financiamiento que permita mante-nerlo y administrarlo.
Precisamente, eso fue lo que consideró este Tribunal en Maldonado v. Consejo de Titulares, supra, al expresar que las cuotas que los titulares están obligados a satisfacer son para garantizar el buen funcionamiento del régimen. íd., pág. 430. Ante esa realidad, allí razonamos que el Consejo de Titulares de un condominio tiene la autoridad implícita para adoptar medidas que propendan a la preservación y funcionamiento del régimen. Por ello, similar a lo indicado por este Tribunal en Maldonado v. Consejo de Titulares, supra, entiendo que siempre y cuando las medidas adopta-das por la asociación de residentes sean razonables, no sean onerosas ni contrarias a la ley, la moral o al orden público, y propendan al cumplimiento de la política pública involucrada en la Ley Núm. 21, éstas no deben vetarse por el hecho de que el legislador no las contempló específica-mente en la legislación. íd., págs, 432-433.
En fin, si bien nuestro ordenamiento jurídico no auto-riza expresamente a las asociaciones de residentes para limitar, restringir, condicionar o variar el acceso de los ti-tulares morosos al área controlada, lo cierto es que están expresamente facultadas para administrar y mantener el control de acceso y para adoptar reglamentos a ese fin. Claro está, los reglamentos o estatutos que se aprueben en *605virtud del poder delegado no pueden resultar onerosos ni irrazonables; además, el ámbito de su aplicación debe estar restringido por el ordenamiento vigente y por el propósito de la Ley Núm. 21 de proveerle a la ciudadanía un instru-mento para prevenir el crimen en sus hogares y vecinda-rios, teniendo presente la naturaleza de los bienes involu-crados y los derechos de las partes afectadas. Véase Asoc. Ctrl. Acc. C. Maracaibo v. Cardona, supra, pág. 28.
En el caso de epígrafe, opino que no resulta oneroso ni irrazonable disponer, mediante reglamentación interna, que a los titulares que adeuden pagos de cuotas de manteni-miento se les desactive el mecanismo de acceso directo a la urbanización y tengan que utilizar el área de acceso para visitantes. Sin embargo, sostengo que la forma alternativa de acceso a la urbanización no puede representar una carga onerosa para el titular moroso y sólo deberá ir dirigida a fomentar el pago oportuno de las cuotas que permiten el fun-cionamiento continuo del sistema. Considero que en estas circunstancias particulares ese es el balance adecuado para salvaguardar los intereses y derechos en pugna.
IV
Por los fundamentos que anteceden, disiento del dicta-men emitido por una Mayoría de este Tribunal. En su lu-gar, y en armonía con nuestra obligación de pautar el de-recho e imprimirle la mayor certeza posible, hubiese examinado y resuelto en sus méritos la controversia sus-tantiva de derecho que presenta este caso y confirmado a los foros recurridos.